Per Curiam. In this case, upon the hearing of a motion to dissolve an injunction, the court made the injunction perpetual, decreed costs against plaintiff in error, and afterwards struck the case from the docket. The answers filed do not admit the allegations in the hill, nor is the evidence preserved by certificate of the judge, by bill of exceptions or recital in the decree. The evidence to sustain the decree not being preserved in the record, and it not appearing that the case has been disposed of as to Boyce, one of defendants to the bill, the decree must be reversed and the cause remanded. Beversed and remanded.